Mr. Justice Santana Becerra,
dissenting.
In the Río Piedras Part of the District Court complaints were filed against six drivers for violation of § 15(6) of the Automobile and Traffic Act, Act No. 279 approved April 5, 1946 (Sess. Laws, p. 598), as subsequently amended. In four of said complaints the defendants were charged with driving in sections of Highway No. 1 and the 65th Infantry Highway in a “rural zone”, at speeds of 60, 65, 70 and 65 miles per hour, respectively, the speed in said sections being-regulated at 50 miles per hour according to visible signs posted on both sides of the highway by the Secretary of Public Works of the Commonwealth of Puerto Rico. In the other two complaints the defendants were charged with driving in sections of Highway No. 20 from Caguas to Guay-nabo, in a “rural zone”, at speeds of 50 and 40 miles per hour, respectively, the speed in said sites being regulated at 25 miles per hour according to similar signs. All of them charge the commission of the offense during November, 1956. Demurrers were filed to the complaints on the ground that the Secretary of Public Works was not authorized to regulate the speed in the rural zones of Puerto Rico, and also, that upon the Secretary exercising the authority to fix speed limits he was compelled to do so within the limits fixed by the Automobile and Traffic Act. The defendants requested the dismissal of the complaints and that they be exonerated and acquitted of the offenses charged. On December 27, 1956 the District Court granted said demurrers, without ordering, as we shall see hereinafter, that it was not allowed the filing of new complaints.
On January 4, 1957 the Secretary of Justice filed in the San Juan Part of the Superior Court a petition for certiorari to review the decisions of the District Court granting the above-stated demurrers and the exoneration of the defendants. The Superior Court ordered that the original records be sent thereto to review the proceedings. Some of the defendants requested intervention and they appeared person*766ally together with the respondent District Judge, who, among other contentions, raised the question that his actions were not reviewable because the judgments were unappealable. After the petition was heard the Court decided the question on the merits upholding the District Court, without stating its authority or power to review in view, perhaps, of its decision in favor of the defendants.
I

Authority or 'Power of the Superior Court to entertain the case on its merits

Section 150 of the Code of Criminal Procedure (1935 ed.) provides that the demurrer is the allegation that, admitting the facts as stated in the information, such facts do not constitute an offense whereby the defendant should be put on trial.1 Section 153 says that the defendant may demur to the information when it appears from the face thereof: . . . (3) “that the facts stated do not constitute a public offense.” Section 156 provides that upon considering the demurrer the court must give judgment, either allowing or disallowing it and an order to that effect must be entered upon the minutes; and § 157 subsequently provides that if the demurrer is allowed, “the judgment is final” upon the information demurred to, and is a bar to another prosecution for the same offense, unless the court is of the opinion that the objection on which the demurrer is allowed may be avoided in *767a new information, and directs a new information to be filed.2 In harmony with the foregoing § 158 orders the defendant to be discharged or the bail exonerated if the court does not order a new information or permit it to be amended. We have decided that the court must, specifically, direct the new information. García v. District Court, 68 P.R.R. 20. Cf. People v. Calero, 68 P.R.R. 295. Section 161 establishes that when the objections mentioned in %153 appear on the face of the information, they can only be taken by demurrer, .except that the objection to the jurisdiction of the court over the subject matter of the information, or alleging that the facts stated do not constitute a public offense, may be taken at the trial, under the plea of not guilty or after the trial, in order to secure an arrest of judgment.
Pursuant to this section the demurrer that the facts stated do not constitute a public offense is also a plea which alleges the innocence of the defendant and denies at the bottom all criminal liability. Cf. Batalla v. District Court, 74 P.R.R. 266.3
There is no doubt that with regard to the District Court there was a judgment or final disposition of the cases favorable to the defendants exonerating them from the offense under the Court’s interpretation of the Automobile and Traffic Act. Considering the nature of the demurrer as a question of law it was not proper for the court to order the filing ■of the amended complaints, since it was not one of those demurrers that could be “avoided” (§ 157) in a new com*768plaint. Should the defendants have been arrested or admitted to bail, it was compulsory to order their immediate discharge or the cancellation of bail (§ 158) .4
The point then to be considered is whether the final disposition made by the District Court in favor of the defendants is somehow reviewable at the request of the Commonwealth, or if on the contrary it constituted a final and conclusive judgment. Even where the Spanish version of § 157 uses the term “sentencia definitiva” (final judgment). I agree that it should be construed as an “unappealable” judgment since if the State is entitled to review it, the decision of the District Court was not “final” for the purposes of § 157. On the contrary, if the action of the District Court exonerating the defendants from the commission of the public offense is not reviewable, we must agree that the judgment was unappealable and also final and conclusive {firme) for the purpose of said section, and consequently, there would be a bar for these defendants to be submitted to *769retrial under those complaints.5 It is well to anticipate that in those criminal proceedings originating in the former District Courts, now Superior Court, the State was granted, since the adoption of the Code in 1902, the right to review by appeal to the Supreme Court, a judgment for the defendant on a demurrer to the information (Code of Criminal Procedure, § 348). So that the problem is reduced to deciding whether in a similar situation the State enjoys the right to a review in proceedings which originated and were heard in the former municipal courts, today District Court.
Before continuing with the legislative history of our procedure as to this aspect, perhaps it would be convenient to point out certain considerations of historical order which may serve as a premise for the issue at bar. Historically, under the common law as it developed in the states of the Union, neither the State nor the United States were vested with any right of appeal or review whatsoever in criminal cases, even when it dealt with a conclusion of law which did not involve a verdict or decision of acquittal on the evidence. In 1892 the United States Supreme Court delivered’ a fundamental and decisive opinion on the subject: United States v. Sanges, 144 U. S. 310. In this case the indictment charged the defendants with having injured the victim in the exercise and enjoyment of the right and privilege, secured to him by the *770Constitution and laws of the United States, to testify against the violators of the internal revenue laws, assaulting and murdering the victim after the latter testified before a grand jury in obedience to a subpoena and while he was still a witness. A demurrer to the indictment was filed alleging that there was no such right and privilege secured to the party conspired against. After the demurrer was sustained and the indictment quashed, the United States requested review before the Supreme Court by way of a writ of error under a provision of the Judiciary Act of 1891 which granted appeals or writs of error to the Supreme Court from decisions of the District Courts in any case involving the construction or application of the Constitution of the United States.
The first question posed by Mr. Justice Gray, speaking for the Court, in an opinion which dismissed the writ of error issued for want of jurisdiction, was whether such statutory provision of the 1891 Act permitted the State a review in criminal cases. After a thorough analysis of the common law in this respect exactly as it had been applied by the state courts with the marked exception of Pennsylvania, Mr. Justice Gray concluded that under the common law neither the United States nor the different states could review a criminal judgment except in those cases where the statute expressly gave the State the right of appeal, the Supreme Court having rejected the doctrine of Pennsylvania and possibly Maryland to the effect that a review could be sought by the state in the absence of express provision prohibiting it. In the course of the opinion Mr. Justice Gray, after considering the situation in England, said:
“But whatever may have been, or may be, the law of England upon that question, it is settled by an overwhelming weight of American authority, that the State has no right to sue out a writ of error upon a judgment in favor of the defendant in a criminal case, except under and in accordance with express statutes, whether that judgment was rendered upon a verdict of *771acquittal, or upon the determination by the court of a question of law.” (Italics ours.)
He added:
“But the courts of many States, including some of great authority, have denied, upon broader grounds, the right of the State to bring a writ of error in any criminal case whatever, even when the discharge of the defendant was upon the decision of an issue of law by the court, as on demurrer to the indictment, motion to quash, special verdict, or motion in arrest of judgment.” (Italics ours.)



“In many of the States, indeed, including some of those above mentioned, the right to sue out a writ of error, or to take an appeal in the nature of a writ of error, in criminal cases, has been given to the State by positive statute. But the decisions above cited conclusively show that under the common law, as generally understood and administered in the United States, and in the absence of any statute expressly giving the right to the State, a writ of error cannot be sued out in a criminal case after a final judgment in favor of the defendant, whether that judgment has been rendered upon a verdict of acquittal, or upon a determination by the court of an issue of lato. In either case, the defendant, having been once put upon his trial and discharged by the court, is not to be again vexed for the same cause, unless the legislature, acting within its constitutional authority, has made express provision for a review of the judgment at the instance of the government.” (Italics ours.)6
On March 2, 1907, fifteen years after the Sanges decision went into effect, Congress approved the Criminal Appeals Act, 34 Stat. 1246; 7 F.C.A. Title 18, § 682; 18 U.S.C.A. § 682, formerly (now 3731), granting the United States the right to a writ of error (appeal thereafter), direct to the Supreme Court from a decision or judgment of a district court quashing, setting aside, or sustaining a demurrer to any indictment or any count thereof, where such decision or judgment was based upon the invalidity or construction of the statute sup*772porting the indictment. In 1942, by amendment to the statute, the United States was granted appeal before the Courts of Appeals from a decision or judgment of a district court in a similar situation, in cases not directly appealable to the Supreme Court, that is, where the decision or judgment sustaining the demurrer did not involve the validity or construction of the statute. After the 1907 Act the right of the United States to review in criminal .cases, has been, as it already was and is mostly today for the States, a question ruled by positive laws. But since the statutes to such effect repealed the common law, they have always been applied and construed most restrictively against review.7
The historical and jurisprudential basis informing of the state’s right to review in criminal cases having been set forth, let us examine the problem in the light of our legislation. In 1902 when we transferred here the criminal procedure of California, in which state the foregoing principles were strictly followed, we adopted § 348 of our Code of procedure granting the prosecution the right to take an appeal, among other things, “from a judgment for the defendant on a demurrer to the information.” This section forms part of Title IX regulating appeals to the Supreme Court “in a criminal action *773originating before any of the district [Superior] courts.” (§ 345.) Section 348 is the equivalent to § 1238 of California which granted like appeal in cases originating in the superior courts of said state. As to the courts inferior to the superior court, which in 1902 were the justice courts and the police courts and other lower courts included under this heading, California provided in § 1466 of its criminal procedure that either party could appeal to the superior court of the •county, from a judgment of a justice’s or police court, in like ■cases and for like cause as appeals could be taken to the Supreme Court,8 thus extending to the proceedings before those inferior courts, by reference, the provisions of § 1238 equivalent to our § 348.
We did not transfer § 1466 to our procedure which if we had, would have permitted the state to review by appeal to the former district courts the judgment of a municipal court ■exonerating the defendant by virtue of a demurrer to the .information. On the contrary, the sole means of review of the-criminal judgments rendered by municipal and justices •of the peace courts instituted by us was an appeal in the form ■of trial de novo in the District Court, such a trial to be held ■only at the request of the defendant, never at the request of the People.9 Notwithstanding the procedural precedent of ■California under §§ 1466 and 1238, which also existed in other :areas, and the broad jurisdiction in criminal cases vested upon the municipal courts, our lawmaker never granted by law to the state review from the criminal decision of said ■courts exonerating a defendant by way of a demurrer.
*774After the Judiciary Act now in force was approved in 1952 —Act No. 11 of July 24, 1952 (Sp. Sess. Laws, p. 30) — the trial de novo disappeared and the system was changed to a similar one existing in California in 1902, and which still exists, under § 1466. Section 19 of said Act established the right of appeal to the Superior Court from any final judgment of the District Court, the procedure on appeal to be followed in accordance with the rules established by the Supreme Court. From and after October 15,1952 this Court established the Rules for Appeal from the District Court to the Superior Court, and in Rule 9 it was provided that they would be applicable to appeals in criminal cases, with the exception that “. . . only the defendant may appeal.” There was nothing to preclude, not even the Judiciary Act itself, the Rules from providing the State with a review before the Superior Court similar to that of § 348 in applicable cases, or any other kind of review compatible with constitutional principles. The Court, on the contrary, upheld a clear and definite public policy which had governed since the beginning of the century under our trial standards.
In the light of the foregoing juridical and historical principles of law in our applicable positive statutes, it is obvious that the Commonwealth cannot obtain, by the means employed here, a review of the final decision or disposition made by . the District Court in these cases by virtue of which the defendants were exonerated. It cannot obtain indirectly the review which was not only not granted thereto by statute directly and expressly, — Cf. United States v. Sancges, supra, and state cases to the same effect — , but rather which was prohibited thereto when it was statutorily provided that in such cases only the defendant could appeal to the District Court, thereafter Superior Court. Not even the isolated historical position adopted by Pennsylvania would favor the Government because here the review has been statutorily denied. The history of our positive legislation and its historical and jurisprudential antecedents afford no basis either to conclude that *775when the lawmaker originally, and this Court subsequently, provided that only the defendant could appeal, the appeal was visualized within a technical procedural meaning, as a means or vehicle of review as distinguished from others. The provision was that the final decision of the municipal courts, now District Court, would not be reviewable in criminal cases except at the request of the defendant. Nor, in my opinion, could it have been the intention of the lawmaker at the beginning of the century, upon denying the Commonwealth a direct appeal within the same proceeding, that the latter should have a review in an indirect or substitute manner such as the one used here. The literal text of the certiorari Act of 1904, pursuant to the historical interpretation that we gave it up to the Pérez decision, 69 P.R.R. 4, delivered in 1948, clearly did not include on its face a review of the matter comprised herein and the fact that after the Pérez decision certiorari has become, —except for the discretionary aspect of its issuance — practically an appeal or general review, Cf. Villa-ronga, Comm’r of Education v. Dist. Court; Feliciano, Int., 74 P.R.R. 306, where the sufficiency and burden of proof were considered, far from upholding the authority of the Superior Court to entertain this case casts greater doubt about it, since it palpably shows that the aim of the Commonwealth is to obtain, by indirect method, the benefit of an appeal which was not directly permitted thereto.
■ The cases of People v. Super. Court; Somohano, Int., 79 P.R.R. 719 (1956) and People v. District Court and Colón, Int., 74 P.R.R. 783 (1953), cited by the Secretary of Justice to the Superior Court in support of the authority of that court to entertain the matter do not in my opinion support such authority. Both cases originated in the Superior Court. In the former a demurrer was sustained on the ground that the facts charged did not constitute a public offense. That decision of the Superior Judge was always reviewable by us by appeal, under § 348. The fact that we reviewed it by certio-rari instead of appeal, lacks importance because as of 1952 *776the Judiciary Act authorized us to review by certiorari any order or judgment of the Superior Court and after the amendment to said Act by Act No. 115 of 1958 (Sess. Laws, p. 279), any order. In the Colón case we also reviewed by-certiorari the judgment of a Superior Judge dismissing an information. The defendant alleged that said decision was: not appealable by the State under § 348. We upheld our discretionary authority to review, even without considering" the Judiciary Act, specific actions of the Superior Court in criminal cases prejudicial to the State, which authority, at. times in a more ample fashion and at other times more restrictively, has been sustained by some state courts of last resort. As an example, see: State v. Coleman, 190 Atl. 791 (1937) and the Annotation following it in 109 A.L.R. 793 —Right of State to writ of certiorari in criminal case.— But this doctrine which has a somewhat “inherent” authority to review, is rationally part of the mission of the courts of.last' resort to see that justice is properly dealt out to the defendant, as well as to the State, and.to establish uniform standards ⅛, the administration of criminal justice.10
Regardless of■ the scope of the principle applied in the-Colón case as to .our power to review by certiorari in such cases, which authority as .of 1952 is a question of positive law,, this power, does not extend to the Superior Court, which is not a court with general revisory or appellate jurisdiction,; and which can only review the final decisions of the District Court, exclusively as provided by law,, which in this case is pursuant, to the provisions of Rule 9.11
*777I believe, in harmony with all the foregoing, that the [Superior Court lacked jurisdiction over the subject matter, even when an appeal within its original jurisdiction was ■sought. Praiseworthy as is the purpose of the Department ■of Justice in view of the public interest and the number of •cases which could have been affected by the decision of the District Court, it does not warrant a change in the procedure of criminal prosecution provided by law. This case probably indicates the need to amend Rule 9 so as to permit the State .some type of review to the Superior Court in criminal cases, •or to legislate so as to authorize, in particular cases, such .review directly to this court, as was done by Congress in 1907 and pursued by other states for similar purpose.
I am of the opinion that the judgment appealed from ■should be set aside and the case remanded to the Superior Court with instructions that it declare itself without jurisdiction on the matter or authority to entertain and decide this *778case on the merits. In view of the fact that the majority of the Court upholds such authority or jurisdiction of the Superior Court, which majority binds me, reserving my conclusion, I shall set forth the grounds which bar me from concurring on the merits.
HH

Consideration of the question on the merits

Although the Superior Judge considered the problem in terms of whether or not the Automobile and Traffic Act of 1946, as amended in 1951, granted authority to the Secretary of Public Works to fix speed limits in the rural zones of the roads in Puerto Rico, and decided it stating that his power to> fix said speed limits cannot be exercised in any manner whatsoever with respect to the roads of the rural zone, such is not the question actually involved. That was unquestionably a. wrong approach and as of now I want to definitely establish that the Secretary of Public Works was legally authorized to. regulate speed in both urban and rural sites. The true legal problem raised is whether or not the defendants committed a public offense on the ground itself that they were driving at the alleged speed, which in turn depends on whether at such places, either urban or rural zones, there was a permissible maximum speed limit established by the Act or by an authority with legal power therefor, which violation was punishable as an offense. Since the case turns primarily on a problem of interpretation of the statute in which the legislative intention plays an important role, I believe it convenient to make a brief historical outline of the traditional public policy prevailing from the beginning of the century with respect to punishing as a public offense the act in itself of driving at a specific speed.
Although by the Act of March 14, 1907 (Sess. Laws, p. 368) specific provisions on the speed of motor vehicles were adopted for the first time, it was with the enactment of Act *779No. 75 of April 13, 1916 (Sess. Laws, p. 140) that a fixed .legislative standard began to govern for many years concerning the regulation of the speed of said vehicles. By § 12 (a) ■of this Act it was provided that the persons operating motor vehicles on public roads should at all times exercise due care and take reasonable precautions to insure the safety of persons and property, enumerating a set of specific rules to be observed by drivers. Section 13(a) provided that “The ■speed of motor vehicles shall at all times be regulated with due care and with due regard to the width, amount of traffic .and use of the highway, but the driving at any time of any .motor vehicle on the public highway at any rate of speed faster than forty-eight kilometers an hour, or within the urban zone of a municipality faster than twenty-four kilometers per hour, shall be prima facie evidence that it was being driven without due care.'” In interpreting this provision we decided in a number of cases that the driving of an .automobile at a speed in excess of the speeds mentioned did not in itself constitute a public offense, but rather prima facie -evidence that the vehicle was being driven without proper care. The reckless driving and not the violation of the limit ■constituted the offense. People v. Casanovas, 38 P.R.R. 197 (1928); People v. Rodríguez, 40 P.R.R. 10 (1929) ; People v. Ramos, 43 P.R.R. 68 (1932); Polo v. White Star Bus Line, Inc., 54 P.R.R. 229 (1939). Cf. People v. Rodríguez, 70 P.R.R. 21, 26 (1949). Notwithstanding those decisions the Legislature never amended Act No. 75 to punish as a public -offense the mere act of driving an automobile at a specific speed, nor to fix legally permissible speed limits for these vehicles. There was no change of legislation from 1916 until 1940.
Act No. 140 of May 6, 1940 (Sess. Laws, p. 782) known as the “Uniform Act Regulating Traffic on Highways”, did not expressly repeal the 1916 Act, but it established in § 20 (a) .a Basic Rule on speed of a nature similar to the provisions of the first part of § 13 (a) of Act No. 75, only in a more elabor*780ate form. The violation of said basic rale, which was penalized in the 1916 Act by § 18, was pronounced misdemeanor. The same § 20(b) established maximum speed limits of 15,. 20, 25 and 45 miles an hour on certain and specific places and times and punished as obstinate driving, with stronger penalties, the driving of a vehicle in excess of said speed if upon so doing the basic rule or other specific regulation in the Act was-violated. It may be observed that although this statute did not follow the rule of prima facie evidence of the 1916 Act, the fixing of maximum speed limits did not create per se a public offense either. It only tended to aggravate the penalty if upon violating the basic rule or other regulation of the Act, the vehicle was driven in excess of the speed fixed for each section.
Act No. 55 of April 27, 1942 (Sess. Laws, p. 526) expressly repealed the 1940 Act and Act No. 75 of 1916. But it restated in §§ 10 (a) and 11(a), except for two changes of expression, the provisions contained in §§ 12 (a) and 13 (a) of the 1916 Act. It is curious to observe that the lawmaker reestablished these provisions, which as construed by us did not make the act in itself of driving at any speed a public offense, when in the full blast of war the traffic problems were increasing and at the time when Military Highway No. 2 was; being constructed and inaugurated as an expressway, inviting the irresponsible driver to drive with frantic speed.
Act No. 279 of April 5, 1946 repealed Act No. 55 of 1942.. Paragraph (a) of § 15 reenacted identical general standard' of conduct to that contained in the first part of § 13 (a) of Act No. 75 of 1916. In § 15(b) it was provided as follows:'
“It shall be deemed prima facie evidence that a vehicle is; driven at an unreasonable speed and against the provisions of the preceding clause (a), if said vehicle is operated at a speed of more than twenty-five (25) miles an hour in the urban district; or at a speed of more than fifteen (15) miles an hour in rounding a curve or intersection, where the view is not clear at a'distance of one hundred (100) meters towards the front, or' *781when passing- a district where public schools are located; and in all other cases, at a speed of more than forty-five (45) miles an hour; Provided, That the Commissioner of the Interior is hereby authorized to establish zones on public highways and to fix speed limits therefor.”
The rule of prima facie evidence of the 1916 Act was kept, alive, although the limits of 48 and 24 kilometers within the rural and urban zones were increased, respectively, to 45 and 25 miles, and the speed of 15 miles in the intersections and curves and school zones was expressly included under a like rule. The Commissioner of the Interior was authorized to establish zones on public highways and fix speed limits therefor. Although it is not necessary to interpret the scope of this authority because it is not the point at issue herein, it is obvious that any speed limit provided by the Commissioner lower than those fixed in the statute could not constitute a public offense per se in view of the standard which was kept in force by the Act; and on the contrary any speed authorized thereby in excess of that fixed for each site would have been in conflict with the presumption.
We thus reach the amendment, in controversy, of § 15 of Act No. 279, made by Act No. 156 of April 26, 1951 (Sess. Laws, p. 368). The second sentence which formed part of the Basic Rule of Act No. 140 of 1940 (§20) was added to-paragraph (a) containing the general standard of conduct appearing in the 1916 statute. Paragraph (b) was amended thus:
“(b) It shall be unlawful to operate a motor vehicle at a speed of more than twenty-five (25) miles an hour in the urban zone; or at a speed of more than fifteen (15) miles an hour in rounding a curve where the view is not clear at a distance of one hundred (100) meters towards the front; or in crossing an intersection at a speed of more than fifteen (15) miles an hour when the driver of the vehicle cannot clearly see the vehicles approaching or which may approach said intersection within a limit of fifty (50) meters in all directions, save in such intersections where traffic is regulated by traffic lights, in which case *782the driver having the right to continue may do so at the speed fixed for the urban zone; or at a speed of more than fifteen (15) miles an hour when passing a district where public schools are located. The Commissioner of the Interior is hereby authorized to establish zones and fix speed limits therefor within the limits fixed in this Act; and when doing so he shall fix signs and notices indicating the maximum speed.”
The foregoing amendment declared unlawful for the first time since 1916 the driving in excess of a specific speed fixed in the Act itself, and eliminated the portion concerning the 45 mile limit “in all other cases.” It is very significant that upon abandoning the rule of prima facie evidence and declaring as illegal per se the act of driving in excess of the limits fixed in the statute, the lawmaker eliminated as illegal the 45 mile limit that covered the rural zone. In other words, he left in force the legislative standard that governed since 1916, and again was remiss to make a public offense the act in itself of driving in a rural zone in excess of 45 miles, which were the original 48 kilometers. It is true that the 1951 amendment did not leave in force the prima facie evidence either but it extended to the rural zone perhaps a greater protection upon authorizing the Secretary of Public Works to establish zones, —in any place — fixing speed limits therefor within the limits fixed in the Act Thus, the traditional public policy was harmonized with present exigencies, because with the tendency each time greater of the rural zone to lose its own configuration, particularly along the highways as a result of urban growth and industrial expansion, the problem now was not so much to distinguish between the urban and rural zones as such, but to face adequately the traffic problems in certain and specific places as it might be necessary. For example, in the rural zone wherever there is a traffic condition of congestion or danger similar to that of the urban zone because of the presence of housing developments or factories or any other conglomeration, the Secretary of Public Works was authorized to fix therein a maximum speed zone within the most sensible *783limits provided in the Act for the urban zone. An example of the foregoing is provided by two of the complaints filed in this ease which involved the rural zone in which for some adequate reason the Secretary had fixed the maximum speed limit of 25 miles specified for the urban zone. He was also authorized, even within the urban zone, to fix maximum limits lower than 25 miles whenever the circumstances warranted it, or even in the absence of a school, to fix speeds as those legally permitted for school zones, as may happen in a place where there is a church, recreation park or any other permanent activity with a large regular inflow of children and adults. It was impossible for the lawmaker to visualize, in order to insert them, all the unforeseen situations of that nature which would arise and he called upon the Secretary of Public Works to face them as they might arise. For that reason he authorized him (1) to establish zones, —all those which in his judgment might be necessary without any limitation whatever;— and (2) to fix speed limits, —those he believed more prudent and adequate, — within the limits fixed in the Act. Stated otherwise: the Secretary was authorized to establish in any part of the public roads and highways of Puerto Rico as many zones with maximum speed limit up to 25 miles as he deemed necessary, in addition to the zones expressly enumerated in the statute. That the word “limits”, notwithstanding the grammatical ellipsis, referred to the “speed” limits fixed in the Act, is shown by the provision which follows immediately with regard to the placement of signs indicating the speed thus fixed by the Secretary. The term could not refer to the general standard for controlling the speed contained in § 15 (a), which provision is addressed to the driver who shall regulate the speed with due care, and not to the authorities. And should we conclude that the word limits bears no relation to the concept of speed, what limits contained in the Act did the lawmaker have in mind that were to be considered by the Secretary upon fixing the speed to the zones which he established?
*784According to the history of the legislation on traffic and the legislative policy which governed since the matter was regulated from the beginning of the century, the lawmaker never meant to make a public offense the mere act of driving at a certain speed, and when in 1951 he made such an act a public offense, he eliminated from the Act all reference to speed limits in a rural zone.12
The legislative intent emerges as clearly as it appears from the history of the legislation and from the literal text of the statute in the sense expressed, from the report of the Chairman of the Juridical Penal Committee on House Bill No. 650 amending §§ 13, 14 and 15 of Act No. 279 of 1946: “this bill tends to amend Act No. 279 of 1946, that is, the Traffic Act. It tends to place a higher penalty on those persons who drive while intoxicated and, likewise, to establish, to fix, that the Commissioner of the Interior may regulate traffic so as to determine the speed limit in certain sections in both urban and rural zones of Puerto Rico.” (Italics supplied.) Minutes of the House of Representatives, 819 (1951). The report does not say that the purpose was for the Commissioner to regulate traffic fixing the maximum legal speed for driving in the highways not fixed in the Act, but rather —pursuant to the text of Bill No. 650, — that the Commissioner determine the specific speed that would prevail in certain sections (zones) which terms could only refer to the speed mentioned in the bill at issue. This part of the report made like reference to the urban zone which would have been unnecessary since the lawmaker himself fixed limit therefor. The fact that the Commissioner was not authorized to establish in a general and indiscriminative manner maximum speed limits in a rural zone would not leave this section without punishable regulation, because it was still an offense to violate the general rule of conduct contained in § 15(a) ap-*785plieable in all parts. Cf. People v. López, 77 P.R.R. 573; People v. Negrón, 79 P.R.R. 279, and cases cited previously. On the contrary in People v. López, we said (p. 588) that the fact that the statute [or regulation] fixes the maximum speed for vehicles, does not mean that they can run at any speed within the limit, even if death [or damage] ensues. In other words, that the fixing of a permissible speed limit does not constitute “full discretion” — People v. López, p. 579 — which excludes the driver from not violating the standard of due care of ⅞ 15 (a) on the ground that he keeps within that limit.
On October 24, 1956 13 the Secretary of Public Works established a Regulation (1) establishing zones of speed limits in all those places where it was thus indicated by signs to that effect; (2) declaring it illegal to operate a motor vehicle in said zones at a speed higher than the one indicated; (3) decreeing that in all those rural zones of the highways and roads where by law or regulation something else had not been provided it would be illegal to drive a motor vehicle at a speed higher than 40 miles an hour; and (4) providing that persons who violated this regulation would be punished pursuant to the provisions of § 15(b) of Act No. 279 as amended, not pursuant to § 21. It is obvious that paragraph (3) declares illegal per se the driving in excess of 40 miles, not in a “zone” established by the Secretary as authorized, but where neither by law nor regulation something else was provided, which offense, as we have stated before, the lawmaker himself refused to create.
Notwithstanding the foregoing, there is in my opinion with respect to the problem of construction involved herein another more serious consideration which affects the decision *786of this case. The Department itself accepted before the Superior Court “that the language of § 15 of the Automobile Act is not a model of clarity” adding that where the language of the statute is not entirely clear, the judge must seek the legislative intent and “the balance of social conveniences.” Assuming that the statute was arbitrary in its letter, which in my opinion it w'as not,14 I think I have shown that it was not the legislative intent to declare a public offense the driving itself in rural zones at speeds in excess of the limits fixed in the statute; and there prevails, over the balance of the “social conveniences”, the more fundamental principle that a statute that imposes a criminal penalty or that gives rise to the imposition of penalty violates the guarantee of due process of law if it is arbitrary, indefinite or vague. Such situation of arbitrariness and vagueness of the statute would not permit, compatible with due process of law, the legal conviction of a defendant. Preston v. Clements, 232 S.W.2d 85 (Ky. 1950) ; State v. Hines, 182 P.2d 865 (Kan. 1947) ; Phillips Petroleum Co. v. Anderson, 74 So.2d 544 (Fla. 1954); Little v. Young, 82 N.Y.S.2d 909 (N. Y. 1948), conf. 87 N.E.2d 74; Chapel v. Commonwealth, 89 S.E.2d 337 (Va. 1955); State v. Gottfried, 127 N.E.2d 371 (Ohio 1955); Demers v. Peterson, 254 P.2d 213 (Or. 1953) ; Osius v. City of St. Clair Shores, 75 N.W.2d 25 (Mich. 1956) ; School District No. 39 of Washington Co. v. Decker, 68 N.W.2d 354 (Neb. 1955) ; Borough of Oakland v. Roth, 95 A.2d 422, aff’d 100 A.2d 698; Lee v. Delmont, 36 N.W.2d 530 (Minn. 1949); State v. Gilroy, 221 P.2d 549 (Wash. 1950) ; South Carolina State Highway Dept. v. Harbin, 86 S.E.2d 466 (S. C. 1955); State v. Traffic Teleph. Workers’ Federation, 66 A.2d 616 (N. J. 1949) ; Panamá Refining Co. v. Ryan, 293 U. S. 388 (1935); See: Cyclopedia of Automobile Law and Practice (Blashfield) Part 1, 46, 51, §23.
*787Even in civil cases agencies are never elaborated by construction, nor taken for granted. Gordils et al. v. Sucs, of Frontera, Ltd. et al., 21 P.R.R. 213; Lokpez v. Lokpez, 61 P.R.R. 596; Baquero v. The Registrar of Property, 22 P.R.R. 22. An examination of the several provisions which we find throughout the legislation on traffic delegating power to the administrative authority to implement some aspect of the law, shows that the authority was always granted in express language so as not to require construction as was done in Act No. 1 of August 5, 1957, granting the Secretary of Public Works the authority challenged herein. Based on the arbitrariness and indefiniteness of the statute every doubt must be decided in favor of the defendants as an inescapable sequel of the rule of innocence guaranteed by our Constitution, and of the principle, deeply rooted in the Anglo-Saxon judicial conscience which we have adopted as our own, that criminal statutes must be construed restrictively in favor of the citizen.15 Cf. Connally v. General Construction Co., 269 U. S. 385, 70 L. Ed. 322; Watkins v. United States, 354 U. S. 178; Winters v. New York, 333 U. S. 507; Lanzetta v. New Jersey, 306 U. S. 451; United States v. Weitzel, 246 U. S. 533; Herndon v. Lowry, 301 U. S. 242; Todd v. United States, 158 U. S. 278; United States v. Harris, 177 U. S. 305; United *788States v. Tandaric, 152 F.2d 3, cert. den. 327 U. S. 786; Cardiff v. United States, 194 F.2d 686, affirmed, 344 U. S. 174; United States v. Alpers, 338 U. S. 680; M. Kraus & Bros., Inc. v. United States, 327 U. S. 614; See Annotation 96 L. Ed 374, 379; 83 L. Ed. 898; 97 L. Ed. 203; Crawford, Statutory Construction 460, § 240; 3 Sutherland, Statutory Construction, § 1604. Cf. Pippinger v. State, 34 N.E.2d 63; Lewis v. State, 247 S.W.2d 195.
Except for the jurisdictional problem, because I believe that the decision of the District Court exonerating the defendants from the commission of the public offense is neither appealable nor reviewable, I am of the opinion that the mere act of driving in a rural zone at a speed in excess of 50 miles per hour alleged in four of the complaints did not constitute at that time a public offense in the light of the provisions of § 15(b) of Act No. 279 of 1946 as amended by Act No. 156 of 1951, since this provision in itself did not create such an offense nor authorized the Secretary of Public Works to fix, without restriction to any limit whatever, rates of permissible speed the violation of which would constitute a public offense.

 This section refers to an information. The complaints before the District Court, formerly municipal courts, are governed by ⅞⅞ 22 and 28 et seq. applicable to the Code of Criminal Procedure. But by the Act of March 10, 1904 (Sess. Laws, p. 103) it was provided that “all the proceedings in said municipal courts must be conducted according to the rules and proceedings in force in the District Courts.” Shortly thereafter, on May 28, 1904 (Sp. Sess. Laws, p. 11) another provision was approved, possibly explanatory as to the intervention of the district attorney, providing that the procedure for the institution and trial in the municipal courts shall be the same as provided by law for criminal cases in the justice of the peace courts. Cf. People v. Draper, 134 Cal. App. 787, 22 P.2d 604.


 The text of origin (§1008 Cal.) reads:
“The judgment is final upon the information demurred to, and is a bar to another prosecution for the same offense.”


 If we examine the appearances of the defendants which gave rise to the decision of the District Court, we find that they constitute a plea of ■not guilty, since the defendants expressly deny therein the authority of the Secretary of Public Works to fix the speed limit violated for which they were prosecuted. The fact that the issue involved a question of law .concerning the interpretation of the Act does not remove from their appearances the condition of a plea of not guilty denying criminal liability.


 It has been generally established in the decisions of the United States, including the federal jurisdiction, even without statutory provisions such as our § 157, that an order, decree, decision or other action of the trial court sustaining a demurrer to an information or complaint, when neither the court itself nor the statute provided any amendment or the filing of a new complaint or by some means the defendant was not left subject to a subsequent action to answer for the offense, constitutes a final judgment or disposition exonerating him from criminal liability insofar as said court and said proceedings are concerned, for recognizing to the State its right to review when it has such right, as well as to deny it such review in the absence of its right thereto. Cf. People v. Canals, 48 P.R.R. 775; The People v. Fajardo, 21 P.R.R. 424; The People v. Fontana, 16 P.R.R. 626; United States v. Sanges, 144 U. S. 310; People v. Young, 31 Cal. 564, (1867) ; People v. Stacey, 34 Cal. 307, (1867) ; People v. Ah Own, 39 Cal. 604, (1870); People v. More, 68 Cal. 500, (1886), 9 Pac. 461; People v. Jordan, 65 Cal. 644, (1884), 4 Pac. 683; People v. Draper, 134 Cal. App. 787, (1933), 22 P.2d 604; State v. Blair, 92 Iowa 28, (1894), 60 N. W. 486; United States v. Cadarr, 24 App. D. C. 143 (1918) ; State v. Swope, 20 Ind. 106, (1863); State v. Leblanc, 160 La. 1053 (1926), 108 So. 87; State v. Logan, 1 Nev. 427, (1865) ; State v. Kruger, 34 Nev. 302, (1912), 122 Pac. 483; State v. Vaughn, 15 Okla. 187, (1918), 175 Pac. 731.
See in addition, the compilation of cases on the subject in the Annotation published in 92 A.L.R. 1137. Some eases involve the technical procedural question arising occasionally in the light of specific provisions of the *769local statute, as to whether for the purpose of finality a formal judgment exonerating the defendant is necessary or whether the order, determination or expression of the court sustaining the demurrer without further reservation is sufficient. The consensus of opinion of the courts has been disfavorable to the procedural technicality in the face of the real and practical fact that the action of the court sustaining the demurrer terminates the proceedings before said court in favor of the defendant, unless said proceedings, as we have pointed out previously, are reserved. California’s most recent case law on the subject must be considered in the light of the statutory changes made to its procedure by amendments of the year 1951. Cf. People v. Alves, 315 P.2d 755.


 It is well to point out that the classical constitutional principles concerning jeopardy are not involved herein. The impediment is merely statutory pursuant to the provisions of § 157.


 Pursuant to the state decisions supporting the opinion, the term “writ of error” is used in its general meaning to refer to any form or means of review not expressly granted by statute to the state.


 The National Supreme Court has been very alert against the confusion that frequently arises as to whether the lower court has construed the statute, or whether it construed the indictment as is normally the case in which it is alleged that the latter does not .state facts which constitute the offense charged or that it is insufficient, in which case the government has been denied review under the 1907 Act. It has not always been easy to distinguish one situation from the other and hence the scrutiny displayed by the court. See: United States v. Wayne Pump Co., 317 U. S. 200 and the compilation of cases on the subject cited in the Annotation that follows in 87 L. Ed. 191; and see: the decisions of practically every state covering more than a century of case law which are outlined in the Annotation published in 92 A.L.R. 1137 following the case of People v. Barber, 348 Ill. 40, 180 N. E. 633 (1932) and which fully illustrates the principle of restrictive construction against review, of those statutes granting it to the state in criminal cases. Here we have also construed our statute restrictively. (§ 348 Code Crim. Proc.) Cf. People v. Pagán, 44 P.R.R. 233; The People v. Martínez et al., 15 P.R.R. 725; The People v. Allan, 17 P.R.R. 36.


 The original version provided: “In like cases and for like cause as .appeals may be taken to the Supreme Court.” According to the present ■text of $ 1466, the right to appeal is granted in the text of the provision itself and not by reference to § 1238. 51 West’s Anno. Cal. Codes, Penal, § 1466.


 Sections 3, 29(4), (5) and 48 of the Code of Crim. Proc.; § 2 of the Act of May 28, 1904 granting an appeal from the final judgment of a municipal court to the defendant “only”, in the manner provided for •appeals from the justice of the peace courts: (trial de novo).


 As a rule these cases cover situations whefre courts have acted without or in excess of jurisdiction or authority of law or without legal ground,, and the State has been unduly deprived of its legitimate means to support its case. They do not ordinarily include the review in favor, of the State, in the absence of a statute permitting it, of actions within the scope of legal jurisdiction and authority of the lower courts.


 1 have found no precedent in our case law of the procedure followed here. Under the same circumstances, up to where I have been able to search, I have not found a similar one in other jurisdictions. The case-which most resembles it is that of State ex rel. Brown v. Brinker, 114-*777Wash. 47, 194 Pac. 574 (1821), where a justice of the peace sustained a ■demurrer to the complaint discharging- the defendant. At the request of the State the Superior Courl issued certiorari to review that decision and the defendant and the judge appealed. The Supreme Court of Washington held that the writ was properly issued under a statute authorizing the issuance of a writ of review addressed to an inferior court when the latter has exceeded its jurisdiction, or to correct any erroneous or void proceeding-, or a proceeding not according to the course of the common law. Considering that that statute was broader in its scope and operation than that of other states, the Supreme Court granted the review. But a year later, in State v. Stratiner, 206 Pac. 353 (1922), the Supreme Court itself declined to review at the request of the State under the same statute, the nonappealable order of a Superior Court which suppressed the testimony of the prosecuting attorney as to certain stolen property, in the light of another statute which denied the state an appeal in a criminal case, except from those actions expressly included therein. Holding this statute as controlling the Supreme Court in its opinion (206 Pac. 354), stated: “To hold that we can review by certiorari what we are prohibited from reviewing by appeal would be merely to circumvent the legislative intent. In some instances we may by certiorari review questions which the Legislature has failed to authorize us to review by appeal; but we should not have any power to review by certiorari that which the Legislature has said shall not be reviewed by appeal. In short, the Legislature did not contemplate that we should have power, at the instance of the state, to review such questions as are in this case, either by appeal or certiorari.” Citations.


 This does not mean that under $ 21 of Act No. 279 the violation of any limit fixed with legal authority by the Secretary in the zones that he established is not a public offense.


 In People v. Pérez, 79 P.R.R. 460, decided on June 26, 1956, we commented (p. 465) that the parties had not produced, nor had we been able to find, any regulation of the Secretary of Public Works concerning traffic on the public highways which, after promulgation, could have the force of law, and that therefore, we had to conclude that the only provision regulating traffic on public highways since 1951 applicable to that case was the general provision of § 15 (a).


 See the legislative discussion on Act No. 1 of August 5, 1957. —9 Journal of Sessions, 2227-40, (Senate); 2288-2304 (House).—


 Pursuant to the traditional principle, in the recent case of Ladner v. United States, 368 U. S. 169, decided on December 15, 1958, upon concluding that § 254 of Title 18 USC could be read equally in the sense that a single discharge from a shotgun constituted a crime of assault without taking in consideration the number of federal officers affected, as in the sense that there were as many assaults committed as officers affected, the Supreme Court stated that when choice has to be made between two readings of what conduct Congress has made a crime, “it is appropriate, before we choose the harsher alternative, to require that Congress should have spoken in language that is clear and definite. We should not derive criminal outlawry from some ambiguous implication. Citations. . . . When Congress leaves to the Judiciary the task of imputing to Congress an undeclared will, the ambiguity should be resolved in favor of lenity. Citations. . . . This policy of lenity means that the Court will not interpret a federal criminal statute so as to increase the penalty that it places on an individual when such an interpretation can he based on no more than a guess as to what Congress intended.”